DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Applicant has amended the claims to include the term “thermal contact.” This term is only used twice within the disclosure, in ¶ [0049], “Referring to Figures 2, 5 and 10, it can be seen that the injectors are engaged and in thermal contact with the cylinder head 78, 342 and in thermal contact with fireplate 338 (if used).”  It appears applicant has argued in their remarks filed 12/18/2020 that the “intake port” referred to is the “main fuel inlet port 98” which is an intake port holding “injector tip 90.” As per Fig. 10 the fire plate 338 is not in direct contact with the port itself (that would be main fuel inlet port 98), but is located adjacent the port, thus “thermal contact” must mean “heat is able to move between the two objects.”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 refers to “at least three intake ports couple to an injector body,” wherein this is located within “a cylinder”, that is a single cylinder. Further wherein “the fuel flow channel on the head assembly, to transport a fuel to the at least three intake ports out an injector tip and return excess fuel from the intake ports to the fuel supply tank.” This claim is now amended to make it appear that the “intake ports” of claim 10 are the passages shown in Fig. 6 and indicated by 98, 110, and 114. There are no other noted ports throughout the disclosure wherein the cylinder has three of them, nor is this disclosed. Applicant’s disclosure states that 98 is a “fuel inlet port 98” and wherein “ports 114 and 110” 
Further, and to add further indefiniteness, these ports are never referred to as intake ports, but as “inlet ports” wherein “intake ports” are typically reserved in the art for intake gaseous air or air/fuel mixture for the combustion in the engine.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doers et al US 2005/0235946).
Regarding claim 1, Doers discloses an engine, comprising: a piston 330; an engine block assembly with a cylinder having a sleeve 322 within which the piston is located, an intake port 90, and an exhaust port (inherent of a two-stroke engine); a head assembly (Fig. 11, shown) coupled to the  wherein the intake port 90 is in thermal contact with the fireplate (as per claims above, Fig. 11 shows the fireplate in a manner in which it would be in “thermal contact” with the intake port around the shown injector which is best shown in Fig. 15, indicated at injector tip 90)
Regarding claim 2, Doers discloses the engine of claim 1, wherein the engine block assembly and the cylinder are made from aluminum and the fireplate is made from a stainless steel (¶ [0053], the sleeve and block are aluminum and ¶ [0055], the fireplate is stainless steel).
Regarding claim 6, Doers discloses the engine of claim 1, further comprising female threads on the engine block assembly and male threads on the head assembly, wherein the head assembly is theadedly coupled to the engine block assembly (Fig. 11, as shown).
Regarding claim 8, Doers discloses the engine of claim 1, further comprising a head spring 362 between the head assembly and the fireplate, the head spring creating a biasing force on the fireplate (Fig. 11, shown).
Regarding claim 9, Doers discloses the engine of claim 8, wherein the head spring is made from a stainless steel and is a Belleville spring with a shallow conical disk having a hole through a center of the Belleville spring (¶ [0056] and Fig. 11, as shown).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5is/are rejected under 35 U.S.C. 103 as being unpatentable over Doers.
Regarding claims 3-5, Doers discloses the engine of claim 1, including wherein the engine includes a plurality of intake and exhaust ports at it is a multi-cylinder engine (¶ [0036]), but fails to disclose wherein the sleeve is a metal composite and includes a second intake port and a second exhaust port proximate to a bottom end of the cylinder, wherein the sleeve is a composite sleeve that is solution and precipitation heat treated and wherein the composite sleeve has a minimum tensile strength of 33 KSI and a minimum yield of 27 KSI, and wherein the sleeve is a metal composite that includes a silicon carbide particulate and a nickel coated graphite, and wherein the sleeve is fabricated from aluminum and has a steel coated internal surface.
However, it is sufficiently old and well-known in the art prior to the filing date of the invention for examiner to take official notice that it would have been obvious to one of ordinary skill in the art before the filing date of the invention to produce an engine having intake and exhaust ports, specifically a two-stroke diesel engine having its ports located “proximate to a bottom end of the cylinder.” This can be found in Two Strokes (https://web.archive.org/web/20161026153958/https://en.wikipedia.org/wiki/Two-stroke_diesel_engine, “Two Strokes”, Wikiepdia, Oct. 26th, 2016) which further shows an image of such a diesel engine, a “MAN B&W,” the image created Sept. 29th, 2008.
Further, the inclusion of the composite materials, including those fabricated from aluminum and steel coated alloys containing silicon carbide and nickel coated graphite, as these materials are known in prima facia obviousness determination. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
It is also noted that the specific construction method amounts to a product-by-process limitation, wherein it is the final product that determines patentability, not the method in which it’s made.

Claims 7 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doers in view of Feichtinger (US 4,530,314).
Regarding claims 7, 10 and 16-20, Doers discloses an engine as best understood in light of the 112 rejections above, comprising: an engine block having four or more cylinders (¶ [0036]), each cylinder has an intake port and an exhaust port (inherent of an ICE); a fluid flow channel located adjacent to one of the cylinders within the engine block adjacent to one of the intake port and the exhaust port that cools the engine block (Fig. 7 and 11, shown flow channels adjacent to the cylinder and any possible intake/exhaust ports); a sleeve fixed within each cylinder of the engine block (Fig. 11, shown sleeve); a head assembly having a fuel flow channel to supply fuel to each cylinder; a fuel injector assembly coupled to the fuel flow channel on the head assembly, the fuel injector assembly transports a fuel to an injector tip in each cylinder and returns excess fuel from the injector tip to a fuel source (Fig. 7 and ¶ [0010], fuel travels from a fuel storage area through lines which would cool a cylinder head to a shown injector); a fireplate located between the sleeve on each cylinder and the head assembly; and a piston within the sleeve of each cylinder, the piston configured to oscillate within the sleeve (Fig. 11, fireplate and piston as shown); and wherein  the fuel flow channel supplies fuel to the intake port of the cylinder such that the fuel cools the head assembly (Fig. 15, the fuel injector is shown through an “intake port” (as per applicant’s remarks) in the cylinder head, through which fuel flow would cool the area 
Doers fails to disclose wherein wherein the fluid flow channel includes a first branch passing over the exhaust port and a second branch passing under the exhaust port and the fuel flow channel includes a third branch passing in a first substantially annular direction between an inlet port and an outlet port on the head assembly and a fourth branch passing in a second substantially annular direction between the inlet port and the outlet port; and further wherein a supercharger coupled to each intake port that compresses air prior to entering each cylinder; and further fails to disclose a supercharger coupled to each intake port. 
Including a supercharger/turbocharger/compressor/blower in an intake of an engine is sufficiently old and well-known in the art for examiner to take official notice that it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the engine of Doers to include such a device within its intake system in order to improve its compression ratios for higher engine output and efficiencies. For evidence of the commonality of intake compressors of various types, examiner would direct applicant to Turbocharger (https://web.archive.org/web/20151102212400/https://en.wikipedia.org/wiki/Turbocharger#Pressure_increase_.28or_boost.29, Wikipedia, “Turbocharger”, Nov. 2nd
Feichtinger discloses a two-stroke water-cooled internal combustion engine (Abstract), wherein the engine includes intake and exhaust ports (Fig. 3, shown), wherein the engine has cooling channels in jacket 20 forming cooling chambers 29, wherein the chambers surround the exhaust pipes 14’ (Fig. 3, shown) and the intake pipes 13 (Fig. 1, shown).  Cooling being confined around the ports in channels allows for efficient cooling of the engine gases while having a tightly sealed and compact engine design (Col. 1, Lns. 33-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Doer with the construction particulars of Feichtinger, wherein extending the cooling channels of Doer around the intake/exhaust ports allows for efficient engine cooling while maintaining a low dimension and improved sealing.
Regarding claim 11, Doers discloses the engine of claim 10, further comprising a cooling cap 154 with a substantially annular coolant groove that couples to the head assembly, wherein the cooling cap is adjustably positioned around the head assembly (Fig. 7-8, shown).
Regarding claim 12, Doers discloses the engine of claim 11, further comprising an inlet port and an outlet port on the cooling cap, wherein the inlet port and the outlet port are not diametrically opposed around the substantially annular coolant groove (Fig. 8, shown inlet port 170 and outlet 174).
Regarding claim 13, Doers discloses the engine of claim 12, further comprising a first cooling passageway in the substantially annular coolant groove extending in a first direction from the inlet port to the outlet port, and a second cooling passageway in the substantially annular coolant groove extending in a second direction from the inlet port to the outlet port, wherein the first cooling passageway is shorter than the second cooling passageway (Fig. 8, the passages from inlet 170 vary in length).
Regarding claim 14, Doers discloses the engine of claim 13, wherein a flow rate of the fuel through the first cooling passageway is restricted, and wherein the flow rate through the substantially 
Regarding claim 15, Doers discloses the engine of claim 11, further comprising a cooling jacket in the engine block (Fig. 7, shown engine having a cooling jacket and as modified above), wherein the fuel is transported from the fuel source to the cooling jacket to remove heat from the engine block, and then from the cooling jacket to the substantially annular coolant groove of the cooling cap on the head assembly to remove heat from the head assembly (as interpret above according to the 112 rejection, the fuel in Doers reaches areas in heat transfer contact with the coolant liens as per Fig 7).
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.
Applicant argues, with regards to the independent claims, that the reference of Doers fails to disclose or make obvious “an intake port in thermal contact with the fireplate” as amended. Applicant states that “injector tip 90 is in the intake port 98.” Thus, the intake port is the opening in the cylinder head through which fuel enters via an injector tip 90. This is shown in applicant’s Fig. 14 wherein injector 90 and tip 92 are shown. Fig. 10 of applicant’s drawings is reproduced below to show how the fireplate, indicated at 338 is in “thermal contact” with the “intake port” around the shown injector. 
 
    PNG
    media_image1.png
    322
    575
    media_image1.png
    Greyscale

Now, Fig. 13 of Doers is reproduced showing its fireplate 338 near its injector (indicated by numeral 90 and tip by 92 in Fig. 15).

    PNG
    media_image2.png
    524
    574
    media_image2.png
    Greyscale

As can be seen here, the two appear nearly identical, in which the fireplate 338 is in “thermal contact” (i.e. heat can travel between two things) with the intake opening (around the shown injector).
Applicant has disputed the Official Notices included in the previous rejection. Each of the remaining official notices has been given supporting art. These are recited above and support the inclusion of a 103(a) rejection for a supercharger (which is a type of compressor/blow and included in a turbocharger) in a two-stroke diesel engine and for the location of intake and exhaust ports in a cylinder of a two-stroke engine.
With regards to the injector tip, it was noticed that Fig. 15 of Doers there is shown an injector 90 with an injector tip 92. It is also noted that through applicant’s disclosure that an “intake port” includes the opening through which a fuel injector enters the cylinder combustion chamber, the need for any port injection rejection is no longer considered.
With regards to the inclusion of Feichtinger, applicant argues that Feichtinger does not disclose a fuel injector assembly coupled to the fuel flow channel on the head assembly. However, Doers discloses, the fuel injector assembly wherein a cooling jacket is connectible to the fuel system (¶ [0014]) and wherein cooling jacket 178 is shown with passages 170 in the cylinder head for cooling fuel (¶ [00044] and [0045]), wherein its only failure is the particularly construction of the specific branching of the cooling passages into multiple branches which go between and around the ports. However Feichtinger shows how branching cooling passages can be done to improve cooling of a system and thus is applied to the already existing passages of Doer to allow for them to branch.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050.  The examiner can normally be reached on M-F 10a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN A LATHERS/Primary Examiner, Art Unit 3747